Citation Nr: 1221277	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-23 114A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement of the appellant to an apportionment of the Veteran's disability compensation benefits on behalf of his minor child, E. A.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


REMAND

The Veteran served on active duty from March 1973 to June 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 Special Apportionment Decision from the Pension Maintenance Center located at the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of this appeal, the claims folder was transferred to the New Orleans RO because both the Veteran and appellant reside in the State of Louisiana.  The appellant is self-represented in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In her August 2008 Appeal to Board of Veterans' Appeals (VA Form 9), the appellant essentially maintains entitlement to an apportionment of the Veteran's compensation benefits because of her limited financial means and other resources necessary to properly care for the Veteran's minor child, to include necessary medical expenses.  Given allowance of the appellant's claim could result in a loss of benefits to the Veteran, the present appeal gives rise to a contested claim and special procedural regulations are applicable.  

While the courts have held that the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims predicated on Chapter 53 of title 38 of the U. S. Code, concerning special provisions relating to VA benefits, VA is not obviated of the duty to inform claimants of the evidence necessary to substantiate a claim.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  At this time, Board finds that the record does not document sufficient efforts by VA to apprise the Veteran or the appellant of the elements necessary to substantiate their claim, or at least their respective positions as to whether an apportionment is warranted.  The Board finds that this matter should be remanded to ensure the parties have received adequate notice in this regard.

Additionally, the record does not reflect adequate compliance with the special "contested claim" procedures governing the present appeal.  While it is noted that the Veteran was provided with a copy of the November 2007 special apportionment decision that denied the simultaneously contested claim, the RO did not, in turn, send the Veteran and his designated representative the June 2008 statement of the case (SOC) after the appellant submitted her notice of disagreement (NOD) in January 2008.  See 38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501 (2011).  Rather, the June 2008 SOC was only sent to the appellant.  Further, after the appellant submitted her August 2008 VA Form 9, the RO failed to communicate the content of that document to the Veteran and his designated representative.  Id.  Moreover, while rendered moot upon her failure to appear, when the RO contacted the appellant in January 2011 concerning her request for a Board hearing, the RO failed to notify the Veteran and his representative and provide them with the opportunity to be present at the hearing and to proffer opposing testimony and argument.  See 38 C.F.R. § 20.713 (2011).  These matters constitute a violation of the Veteran's right to procedural due process of law and the Board must remand the appeal to correct such errors.  

Finally, as a substantive matter, the Board finds that additional financial information would provide a more complete record to evaluation the present appeal.  On her August 2008 VA Form 9, the appellant indicates she has incurred medical expenses in the care of the Veteran's minor child that were not considered in evaluating her claim.  Additionally, the November 2007 determination on appeal specifically notes that the Veteran did not supply requested information related to his income and expenses nor does the record reflect any such information was requested from the appellant.  To this extent, the Board finds that a more thorough accounting of the income and expenses of the appellant and the Veteran is required before the Board renders a final appellate determination.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant, the Veteran and the Veteran's representative, a letter that explains the information and evidence necessary to substantiate their respective positions as related to the apportionment issue.

2.  Supply the Veteran and his representative with a copy of the June 2008 statement of the case (SOC) and the content of the appellant's August 2008 Appeal to Board of Veterans' Appeals (VA Form 9).  All directed efforts should be in writing and associated with the claims folder.

3.  Contact the Veteran and the appellant to ascertain their respective income and expenses (e.g., Financial Status Report-VA Form 4-5655), to include as related to minor child, E. A.  In so doing, advise both parties of the significance of compliance with this request and that failure to cooperate may result in an adverse determination.  Both parties should be provided an appropriate amount of time to respond and furnish such information.  All development efforts should be in writing and associated with the claim folder.

4.  Upon completion development efforts directed above and completing any additional development efforts deemed necessary, readjudicate the appellant's claim of entitlement to an apportionment of the Veteran's compensation benefits in light of all pertinent evidence and legal authority.  

5.  Then, both the appellant, the Veteran and his representative, must be furnished with a supplemental statement of the case (SSOC) and provided an opportunity to submit written or other argument in response thereto, before the claims file is returned to the board for further appellate consideration.  In carrying of these efforts, there must be compliance with the provisions governing simultaneously contested claims.  

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

